

Exhibit 10.3
CONFIDENTIALITY, INVENTIONS AND NON-COMPETITION AGREEMENT
I, the undersigned, acknowledge the importance to Planet Fitness Holdings, LLC
and its parents, subsidiaries, affiliates or other related companies
(collectively referred to as the “Company”), of protecting its confidential
information and other legitimate business interests, including without
limitation the valuable trade secrets and good will that it has developed or
acquired. I also acknowledge that the Company is engaged in a highly competitive
business, that its success in the marketplace depends upon the preservation of
its confidential information and industry reputation, and that the Company’s
practice of obtaining agreements such as this one is both known to me and
reasonable. Therefore, in consideration of my initial and/or ongoing employment
with the Company and my being granted access to trade secrets and other
confidential information of the Company and its Affiliates, I agree as follows:
1.
Loyalty and Conflicts of Interest

1.1.
Duty of Loyalty. I agree that, during my employment, I will devote my full
working time and my best efforts, business judgment, skill and knowledge to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of my duties and responsibilities on their behalf during my
shifts.

1.2.
Compliance with Company Policy. I agree to comply with all policies, practices
and procedures of the Company, as these may be implemented and/or changed by the
Company from time to time.

2.
Confidentiality

2.1.
Non-disclosure and Non-use of Confidential Information. I agree that all
Confidential Information, as defined below, which I create or to which I have
access as a result of my employment and other associations with the Company and
its Affiliates is and shall remain the sole and exclusive property of the
Company and its Affiliates. I agree that, except as required for the proper
performance of my regular duties for the Company, as expressly authorized in
writing in advance by a duly authorized officer of the Company, or as required
by applicable law, I will never, directly or indirectly, use or disclose any
Confidential Information. I understand and agree that this restriction shall
continue to apply after the termination of my employment for any reason.
Further, I agree to furnish prompt notice to the Company of any required
disclosure of Confidential Information sought pursuant to subpoena, court order
or any other legal process or requirement, and agree to provide the Company a
reasonable opportunity to seek protection of the Confidential Information prior
to any such disclosure.



1
 

--------------------------------------------------------------------------------




2.2.
Use and Return of Documents. I agree that all documents, records and files, in
any media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates and any copies or derivatives
(including without limitation electronic), in whole or in part, thereof (the
“Documents” and each individually, a “Document”), whether or not prepared by me,
shall be the sole and exclusive property of the Company. Except as required

for the proper performance of my regular duties for the Company and/or as
expressly authorized in writing in advance by the Company, I will not copy any
Documents or remove any Documents or copies or derivatives thereof from the
premises of the Company. I will safeguard, and return to the Company immediately
upon termination of my employment, and/or at such other times as may be
specified by a duly authorized officer of the Company, all Documents and other
property of the Company or any of its Affiliates, and all documents, records and
files of its customers, subcontractors, vendors and suppliers (“Third-Party
Documents” and each individually a “Third-Party Document”), as well as all other
property of such customers, subcontractors, vendors and suppliers, then in my
possession or control; provided, however, if a Document or Third-Party Document
is on electronic media, I may, in lieu of surrender of the Document or
Third-Party Document, provide a copy on electronic media (e.g., a properly
formatted disk) to the Company and delete and overwrite all other electronic
media copies thereof. I further agree that, upon termination of my employment,
and/or at such other times as may be specified by a duly authorized officer of
the Company, I will disclose all passwords necessary to enable the Company or
any of its Affiliates to obtain, or that would assist them in obtaining, access
to the Documents and Third-Party Documents.
2.3.
I acknowledge that I am aware that Confidential Information may relate to
publicly traded securities. I am aware of the restrictions imposed by applicable
securities laws restricting trading in securities while in possession of
material non-public information and on communication of such information when it
is reasonably foreseeable that the recipient is likely to trade such securities,
in reliance on such information. I agree not to trade, either directly or
through other persons or entities based on the Confidential Information in a
manner that would violate the securities law of any applicable jurisdiction,
including, without limitation, the United States securities laws.

2.4.
I understand that nothing in this Agreement limits, restricts or in any other
way affects my communication with any governmental agency or entity, or
communication with any official or staff person of a governmental agency,
concerning matters relevant to the governmental agency or entity. In addition, I
recognize that an action that would otherwise count as trade secret
misappropriation will be immunized if the disclosure (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of



2
 

--------------------------------------------------------------------------------




reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
3.
Intellectual Property and Inventions

I assign and agree to assign to the Company (or as otherwise directed by the
Company) my full right, title and interest in and to all Intellectual Property,
as defined below. I further agree to waive and hereby do waive all claims to
moral and other rights I may have in any Intellectual Property. Any works of
authorship created by me in the course of my employment shall be “works made for
hire” and shall, upon creation, belong exclusively to the Company.
4.
Restricted Activities

4.1.
While I am employed by the Company I shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates in any geographic
area in which the Company does business or undertake any planning for any
business competitive with the Company or any of its Affiliates. Specifically,
but without limiting the foregoing, I agree not to work or provide services, in
any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person that is engaged in any
business that is competitive with the business of the Company or its Affiliates,
as conducted or in planning during my employment with the Company.

4.2.
While I am employed by the Company and during the six (6) month period
immediately following termination of my employment, regardless of the reason
therefor (the “Restricted Period”):

4.2.1. I will not directly or indirectly (i) solicit or encourage any customer
of the Club to terminate or diminish its relationship with it; or (ii) seek to
persuade any such customer or prospective customer of the Club to conduct with
anyone else any business or activity which such customer or prospective customer
conducts or could conduct with the Club; provided, however, that these
restrictions shall apply only with respect to those Persons who are or have been
a customer of the Club at any time within the immediately preceding two year
period or whose business has been solicited on behalf of the Club by any of the
officers, employees or agents of the Company or any of its Affiliates within
such two year period, other than by form letter, blanket mailing or published
advertisement.
4.2.2. I will not, and will not assist any other Person to, (i) hire or solicit
for hiring any employee of the Club or seek to persuade any employee of the Club
to


3
 

--------------------------------------------------------------------------------




discontinue employment or (ii) solicit or encourage any independent contractor
providing services to the Club to terminate or diminish its relationship with
it. For the purposes of this Agreement, an “employee” or an “independent
contractor” of the Club is any person who was such at any time within the two
years preceding any such solicitation or hiring.
5.
Enforcement of Covenants

In signing this Agreement, I give the Company assurance that I have carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed on me under paragraphs 2, 3 and 4. I agree without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. I further agree that, were I to breach any of the covenants
contained in paragraphs 2, 3 or 4, the damage to the Company and its Affiliates
would be irreparable. I therefore agree that the Company, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by me of any of those
covenants, without having to post bond, together with an award of its reasonable
attorney’s fees incurred in enforcing its rights hereunder. So that the Company
may enjoy the full benefit of the covenants contained in paragraph 4, I further
agree that the Restricted Period shall be tolled, and shall not run, during the
period of any breach by me of any of the covenants contained in paragraph 2 or
4. The Company and I further agree that, in the event that any provision of
paragraph 4 is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, that provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. It is also agreed that each of the Company’s Affiliates shall have the
right to enforce all of my obligations to that Affiliate under this Agreement,
including without limitation pursuant to paragraphs 2, 3 and 4. Finally, no
claimed breach of this Agreement or other violation of law attributed to the
Company shall operate to excuse me from the performance of my obligations under
paragraphs 2, 3 and 4.
6.
Exit Interview

I agree that, at the time my employment ends, I will participate in an exit
interview conducted by a designated representative of the Company, and that I
will otherwise cooperate with the Company to assure a smooth transition of my
duties and responsibilities. If requested to do so by the Company, either during
or after my employment with the Company, I agree to sign a certificate in which
I confirm that I have complied with the requirements of this Agreement and/or
that I am aware that certain restrictions imposed upon me by this Agreement
continue after the termination of my employment with the Company. I understand,
however, that my rights and obligations under this Agreement will continue even
if I do not sign such a certificate.


4
 

--------------------------------------------------------------------------------




7.
Definitions

Words or phrases which are initially capitalized or are within quotation marks
shall have the meanings provided in this paragraph and as provided elsewhere in
this Agreement. For purposes of this Agreement, the following definitions apply:
“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.
“Confidential Information” means any and all information of the Company or any
of its
Affiliates, whether or not in writing, that is not generally known by others
with whom the Company or any of its Affiliates competes or does business, or
with whom it plans to compete or do business, and any and all information,
which, if disclosed, would assist in competition against the Company or any of
its Affiliates, including but not limited to (a) all proprietary information of
the Company and any of its Affiliates, including but not limited to the products
and services, technical data, methods, processes, know-how, developments and
inventions of the Company or an Affiliate, (b) the development, research,
testing, marketing and financial activities and strategic plans of the Company
or an Affiliate, (c) the manner in which the Company or an Affiliate operates,
(d) the costs and sources of supply of the Company or an Affiliate, (e) the
identity and special needs of the customers, prospective customers and
subcontractors of the Company or an Affiliate, and (f) the people and
organizations with whom the Company or an Affiliate has business relationships
and the substance of those relationships. Confidential Information also includes
any information that the Company or an Affiliate may receive or has received
from customers, subcontractors, suppliers or others, with any understanding,
express or implied, that the information would not be disclosed.
“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable,
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by me (whether alone or with others, and whether or not
during normal business hours or on or off Company premises) during the period of
my employment that relate in any way to the business, products or services of
the Company or an Affiliate, or to any prospective activity of the Company or an
Affiliate, or which make use of the Confidential Information or of facilities or
equipment of the Company or an Affiliate.
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.
8.
Compliance with Other Agreements and Obligations



5
 

--------------------------------------------------------------------------------




I represent and warrant that my employment by the Company and the execution and
performance of this Agreement will not breach or be in conflict with any other
agreement to which I am a party or am bound, and that I am not now subject to
any covenants against competition or similar covenants or other obligations to
third parties or to any court order, judgment or decree that would affect the
performance of my obligations hereunder or my duties and responsibilities to the
Company, except as I have disclosed in writing to the Company no later than the
time I return an executed copy of this Agreement. I will not disclose to or use
on behalf of the Company or an Affiliate, or induce the Company to possess or
use, any confidential or proprietary information of any previous employer or
other third party without that party’s consent.
9.
Entire Agreement; Severability; Modification

 
This Agreement sets forth the entire agreement between me and the Company, and
supersedes all prior and contemporaneous communications, agreements and
understandings, written or oral, with respect to the subject matter hereof;
provided, however, that this Agreement shall not terminate or supersede any
additional obligations I may have pursuant to any other agreement or under
applicable law with respect to confidentiality, assignment of rights to
intellectual property or the like. In the event of conflict between this
Agreement and any prior agreement between me and the Company, this Agreement
shall govern. The provisions of this Agreement are severable. No breach of any
provision of this Agreement by the Company, or any other claimed breach of
contract or violation of law, shall operate to excuse my obligation to fulfill
the requirements of Paragraphs 2, 3 and 4. No deletion, addition, marking,
notation or other change to the body of this Agreement shall be of any force or
effect, and this Agreement shall be interpreted as if such change had not been
made. This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by me and an expressly
authorized officer of the Company. If any provision of this Agreement should,
for any reason, be held invalid or unenforceable in any respect, it shall not
affect any other provisions, and shall be construed by limiting it so as to be
enforceable to the maximum extent permissible by law. Provisions of this
Agreement shall survive any termination if so provided in this Agreement or if
necessary or desirable to accomplish the purpose of other surviving provisions.
It is agreed and understood that no changes to the nature or scope of my
employment relationship with the Company shall operate to extinguish my
obligations hereunder or require that this Agreement be reexecuted.


10.
Assignment

Neither the Company nor I may make any assignment of this Agreement or any
interest in it, by operation of law or otherwise, without the prior written
consent of the other; provided, however, the Company may assign its rights and
obligations under this Agreement without my consent (a) in the event that I am
transferred to a position with one of the Company’s Affiliates or (b) in the
event that the Company shall hereafter effect a reorganization, consolidate
with, or merge into any third party or transfer to any third party all or
substantially


6
 

--------------------------------------------------------------------------------




all of the business, properties or assets of the Company or any division or line
of business of the Company with which I am at any time associated. This
Agreement shall inure to the benefit of and be binding upon me and the Company,
and each of our respective successors, executors, administrators, heirs,
representatives and permitted assigns.
11.
At-Will Employment

I acknowledge and agree that this Agreement does not in any way obligate the
Company to retain my services for a fixed period or at a fixed level of
compensation; nor does it in any way restrict my right or that of the Company to
terminate my employment at any time, at will, with or without notice or cause.
12.
Successors

I expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company, and any successor or permitted assign to whose employ I
may be transferred, without the necessity that this Agreement be re-signed at
the time of such transfer.
 
13.
Choice of Law

This is a New Hampshire contract and shall be governed by and construed in
accordance with the laws of the State of New Hampshire, without regard to the
conflict of laws principles thereof. In the event of any alleged breach or
threatened breach of this Agreement, the parties hereby consent and submit to
the exclusive jurisdiction of the federal and state courts in and of the State
of New Hampshire. The parties each agree to bring any lawsuit arising in whole
or in part under or in connection with this Agreement only in the courts with
jurisdiction over Portsmouth, New Hampshire.
14.
Notice

Any notices provided for in this Agreement shall be in writing and shall be
effective when delivered in person or deposited in the United States mail,
postage prepaid, and addressed to you at your last known address on the books of
the Company or, in the case of the Company, to it at its principal place of
business, attention of the Chief Executive Officer, or to such other address as
either party may specify by notice to the other actually received.
15.
Acknowledgement of Understanding

In signing this Agreement, I give the Company assurance that I received a copy
of this Agreement; that I have read and understood all of its terms; that I have
had a full and reasonable opportunity to consider its terms and to consult with
any person of my choosing before signing; that I have not relied on any
agreements or representations, express or implied, that are not set forth
expressly in this Agreement; and that I have signed this Agreement knowingly and
voluntarily.


7
 

--------------------------------------------------------------------------------




Intending to be legally bound hereby, I have signed this Agreement under seal as
of the day and year written below.
              Signature: ________________________________
 
Printed Name: ____________________________
 
Date: ____________________________________


8
 